People v Licausi (2020 NY Slip Op 00304)





People v Licausi


2020 NY Slip Op 00304


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2010-11430
 (Ind. No. 2464-09)

[*1]The People of the State of New York, respondent,
vJohn Licausi, appellant.


John Licausi, Naponoch, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Marion Tang of counsel), for respondent.
Richard L. Herzfeld, New York, NY, former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 12, 2014 (People v Licausi, 122 AD3d 771), determining an appeal from a judgment of the County Court, Suffolk County, rendered October 21, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., AUSTIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court